On June 25, 1921, we handed down an opinion affirming the judgment in this case. In that opinion we held that, while the record was technically defective in failing to show clearly and affirmatively that the indictment was returned in open court by the grand jury, and that the grand jury had been duly selected, impaneled, sworn, and charged, there was sufficient in the record to justify the presumption that such was the case, and we refused to reverse the case on these grounds. A motion for rehearing was filed, and is still pending. In the meantime, upon application of the state, the record in the court below has been amended, so as to clearly and affirmatively show that the indictment was returned in open court by the grand jury, and that the grand jury was duly selected, impaneled, sworn and charged. *Page 111 
This situation renders unnecessary the discussion in the opinion relating to this subject, and that portion of the opinion will be withdrawn. The opinion otherwise, discussing other features of the case, is entirely satisfactory, and will be adhered to. It follows that the motion for rehearing should be denied; and
It is so ordered.
BRATTON and BOTTS, JJ., concur.